EXAMINER’S COMMENT
Claims 1-9 are allowed. Claims 10-14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 06/25/2020, is hereby withdrawn and claims 10-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with attorney Max Kaganov on 12/22/2021.
The application has been amended as follows: 
In claim 10, line 2, the term “a plurality” has been changed to - - the plurality - -.
In claim 10, line 3, the term “a base surface” has been changed to - - the base surface - -.
In claim 10, line 3, the term “a cavity” has been changed to - - the cavity - -.
In claim 10, line 4, the term “a plurality” has been changed to - - the plurality - -.
In claim 10, line 4, the term “on the base” has been changed to - - in the base - -.
In claim 11, line 2, the term “a resin sheet” has been changed to - - the resin sheet - -.
In claim 11, line 2, the term “a shape” has been changed to - - the shape - -.
In claim 11, line 3, the term “an inner surface” has been changed to - - the inner surface - -.
In claim 11, line 3, the term “a reduced” has been changed to - - reduced - -.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and in accordance with the indication of allowable subject matter in Sections 13 and 14 of the previous Office action, mailed 08/14/2021, the prior art of record does not teach, suggest, or render obvious a one-piece mold with the following combination of features:
the one-piece mold having a unitary construction and being capable of subjecting a resin sheet to reduced pressure suction via a plurality of reduced pressure suction holes, thereby shaping the resin sheet to follow a shape of an inner surface of the mold cavity; 
wherein the inner surface comprises a base surface and a plurality of island-like concave portions provided in the base surface, and
wherein some of the reduced pressure suction holes are provided in the concave portions, and at least one of the reduced pressure suction holes in the concave portions is blocked,
in combination with the other limitations of claim 1.
Dutouquet (US PG Pub 2008/0284053), Muller (US Patent 5,494,542), and Saito (JP 2014014980), each previously made of record, are the closest prior art of record.
Dutouquet and Muller teach vacuum molds for molding sheets or similar articles and also teach that reduced pressure suction holes should be sized small enough to avoid adverse effects on the article being molded.  Muller’s mold is a multi-piece mold including a plurality of island-like concave portions in the base surface with some of the reduced pressure suction holes provided in the concave portions.  Saito teaches a one-piece vacuum mold having a unitary construction with a plurality of island-like concave portions in the base surface, but does not teach some of the reduced pressure suction holes are provided in the concave portions, and at least one of the reduced pressure suction holes in the concave portions is blocked.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745